EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SS.1350 Pursuant to 18 U.S.C. ss.1350, the undersigned certifies that this Annual Report on Form 10-KSB for the period ended March 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in this report fairly presents, in all material respects, the financial condition and results of operations of Semotus Solutions, Inc. DATED: JUNE 27, 2008 /s/ Anthony N. LaPine ANTHONY N. LAPINE CHIEF EXECUTIVE OFFICER
